                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   SECURITIES AND EXCHANGE                                    No. C 83-00711 WHA
                                                                         11   COMMISSION,
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12                                                              ORDER FINDING DEFENDANT
                                                                         13          v.                                                  IN CIVIL CONTEMPT

                                                                         14   JOSEPH S. AMUNDSEN,

                                                                         15                  Defendant.
                                                                                                                          /
                                                                         16
                                                                         17                                          INTRODUCTION

                                                                         18          In this civil action for violations of federal securities laws, the Securities and Exchange

                                                                         19   Commission moves for an order finding defendant in civil contempt for violating a consent

                                                                         20   decree he entered in 1983. To the extent set forth below, the motion is GRANTED.

                                                                         21                                            STATEMENT

                                                                         22          In 1983, the Securities and Exchange Commission filed a complaint against defendant

                                                                         23   Joseph Amundsen, then a certified public accountant, alleging that defendant misrepresented

                                                                         24   material facts in audit reports he had prepared in connection with securities of Olympic Oil and

                                                                         25   Gas, Inc. The complaint further alleged that defendant had made false statements under oath to

                                                                         26   the SEC staff investigating him. Defendant, proceeding pro se, voluntarily signed a consent

                                                                         27   “Final Judgment of Permanent Injunction.” The 1983 consent judgment permanently enjoined

                                                                         28   defendant from “appearing or practicing before the Commission in any way” (Dkt. Nos. 1–3).
                                                                          1            From 1983 until at least 1998, defendant was not licensed as a certified public
                                                                          2    accountant and prepared no documents filed with the Commission. By 2003, however, he had
                                                                          3    regained his license and began a niche practice of auditing financial statements of broker-
                                                                          4    dealers, which financial statements, together with his audit reports, were then filed with the
                                                                          5    Commission. He did so more than one thousand times at approximately three dozen broker-
                                                                          6    dealers (Dkt. No. 39).
                                                                          7            In November 2011, after an order denied defendant’s first request to vacate the 1983
                                                                          8    injunction, the SEC brought a motion to find defendant in civil contempt, alleging that
                                                                          9    defendant had been appearing and practicing before the SEC as an accountant by (1) performing
                                                                         10    audits of securities broker-dealers registered with the SEC and (2) signing forms for those
                                                                         11    broker-dealers knowing that they were required to be, and would be, filed with the SEC (Dkt.
United States District Court
                               For the Northern District of California




                                                                         12    Nos. 5, 14, 24).
                                                                         13            An order dated January 19, 2012, granted in part and denied in part the SEC’s motion to
                                                                         14    find defendant in contempt. The January 2012 order found that defendant’s auditing of
                                                                         15    financial statements of broker-dealers that would be filed with the SEC constituted “‘appearing
                                                                         16    or practicing before the Commission’ in violation of the injunction” and ordered defendant “to
                                                                         17    cease preparation of all audit reports destined for filing with the Commission, including audit
                                                                         18    reports on financial statements for broker-dealers so destined for filling with the Commission.”
                                                                         19    The January 2012 order declined to resolve the Commission’s additional contention that
                                                                         20    defendant could not prepare unaudited financial statements to be filed by others (Dkt. No. 39).
                                                                         21            Since the January 2012 order, defendant has filed numerous additional motions to vacate
                                                                         22    the injunction, all of which have been denied. Defendant’s multiple requests to reconsider the
                                                                         23    denials of those motions have also been rejected by the undersigned judge (see, e.g., Dkt. Nos.
                                                                         24    46, 62, 75, 81, 87, 101).*
                                                                         25
                                                                         26
                                                                                       *
                                                                                          Since the SEC filed the instant motion, defendant has responded by filing three “petitions for
                                                                         27   summary judgment” (Dkt. Nos. 119, 125, 129). Because final judgment has already been entered in this case,
                                                                              this order construes these filings as motions to vacate the injunction. These motions, however, merely rehash
                                                                         28   old arguments that have been rejected on numerous occasions in prior orders. The motions are therefore
                                                                              DENIED.

                                                                                                                                       2
                                                                          1          The SEC now moves for a second order finding defendant in contempt for violating the
                                                                          2   1983 injunction. The motion concerns activities in 2015 and 2016, during which time
                                                                          3   defendant served as the engagement quality reviewer (“EQR”) on over a dozen audits of
                                                                          4   broker-dealers. To encourage compliance with the 1983 injunction in the future, the SEC seeks
                                                                          5   an order requiring defendant to disgorge all profits he received in connection with these audits
                                                                          6   (Dkt. No. 111). This order follows full briefing and oral argument.
                                                                          7                                               ANALYSIS
                                                                          8          “A court has power to adjudge in civil contempt any person who willfully disobeys a
                                                                          9   specific and definite order requiring him to do or to refrain from doing an act.” Shuffler v.
                                                                         10   Heritage Bank, 720 F.2d 1141, 1146 (9th Cir. 1983). “The standard for finding a party in civil
                                                                         11   contempt is well settled: The moving party has the burden of showing by clear and convincing
United States District Court
                               For the Northern District of California




                                                                         12   evidence that the contemnors violated a specific and definite order of the court. The burden
                                                                         13   then shifts to the contemnors to demonstrate why they were unable to comply.” In re Bennett,
                                                                         14   298 F.3d 1059, 1069 (9th Cir. 2002) (citation omitted).
                                                                         15          1.      DEFENDANT VIOLATED THE 1983 INJUNCTION.
                                                                         16          The 1983 injunction prohibits defendant from “appearing or practicing before the
                                                                         17   Commission in any way.” The scope of this injunction has been litigated incessantly for nearly
                                                                         18   a decade. Broker-dealers are regulated by the SEC, 15 U.S.C. § 78o, and practicing before the
                                                                         19   Commission includes the following (17 C.F.R. § 201.102(f)):
                                                                         20                   (1) Transacting any business with the Commission; and
                                                                         21                   (2) The preparation of any statement, opinion or other paper by any
                                                                                              attorney, accountant, engineer or other professional or expert, filed
                                                                         22                   with the Commission in any registration statement, notification,
                                                                                              application, report or other document with the consent of such
                                                                         23                   attorney, accountant, engineer or other professional or expert.
                                                                         24          Public Company Accounting Oversight Board’s Auditing Standard 7, in turn, requires
                                                                         25   an engagement quality review for audits of broker-dealers as part of the annual audit process.
                                                                         26   The EQR must provide concurring approval of issuance before the audit firm may grant
                                                                         27   permission to the client to use the auditor’s report.
                                                                         28


                                                                                                                                3
                                                                          1          The SEC has submitted evidence — namely, defendant’s under-oath testimony from a
                                                                          2   parallel SEC enforcement action — demonstrating that defendant recently acted as EQR on
                                                                          3   over a dozen audits. Defendant ensured that audit plans had been followed, proofread and
                                                                          4   corrected the underlying financial statements, and ultimately approved the audits. Defendant
                                                                          5   knew his approval was necessary for the audit team to release the audits to the broker-dealers
                                                                          6   for inclusion with their filings with the SEC. This work therefore constituted appearing and
                                                                          7   practicing before the SEC, as defendant knew that his approval of the audits was required and
                                                                          8   that the audits would later be filed with the Commission. Based on the above findings, a
                                                                          9   finding of civil contempt is warranted.
                                                                         10          This case has tugged at the conscience of the district judge because defendant has been
                                                                         11   subjected to the injunction for decades and it has compromised his ability to earn a living. For
United States District Court
                               For the Northern District of California




                                                                         12   that reason, the district judge was hopeful that the instant motion would provide an opportunity
                                                                         13   to consider whether some relief from the consent decree should be allowed. At the hearing on
                                                                         14   the instant motion, the undersigned accordingly directed the SEC to file a supplemental brief
                                                                         15   addressing the adequacy of defendant’s EQR work on any one audit for 2014 or 2015. The SEC
                                                                         16   thereafter submitted evidence of the EQR work defendant performed for Profor Advisors, a
                                                                         17   broker-dealer, for its audit for the year ending on December 31, 2014. In connection with that
                                                                         18   work, defendant signed the “Supervision, Review, and Approval Form” that approved the audit
                                                                         19   of Profor. Therein, defendant affirmed that he “possess[ed] the competence, independence,
                                                                         20   integrity, and objectivity to perform the engagement quality review (EQR)” (Dkt. No. 134-1 at
                                                                         21   5). In reality, however, defendant’s daughter was Profor’s financial and operations principal
                                                                         22   and had final responsibility for all financial matters, including the handling of financial
                                                                         23   statements. These circumstances demonstrate that defendant has remained tone deaf when it
                                                                         24   comes to his professional responsibilities and that the injunction should remain in place.
                                                                         25          2.      APPROPRIATE RELIEF?
                                                                         26          In order to ensure defendant’s future compliance with the 1983 injunction, the SEC
                                                                         27   seeks an order (1) requiring defendant to inform the Court and the SEC of the identities of all
                                                                         28   broker-dealers for which he served as EQR and whose audits were filed with the SEC, and the


                                                                                                                               4
                                                                          1   years for which he served as EQR on those audits; (2) requiring defendant to withdraw from
                                                                          2   any present engagement as EQR on any audits of broker-dealers registered with the SEC; (3)
                                                                          3   restating that defendant is barred from appearing and practicing before the SEC, including
                                                                          4   appearing by participating in any way on audits of regulated entities such as broker-dealers; and
                                                                          5   (4) requiring defendant to disgorge all profits gained in performing the audits at issue in this
                                                                          6   order. With respect to disgorgement, the SEC estimates that defendant has earned at least
                                                                          7   $7,000 for his work as an EQR.
                                                                          8          For the foregoing reasons, this order directs defendant to file with the Court a complete
                                                                          9   list of all broker-dealers for which he has served as EQR and whose audits were filed with the
                                                                         10   SEC since 2015, identifying each by date and name of the broker-dealer. This must be filed by
                                                                         11   JUNE 14, 2019. Defendant should be mindful that he remains barred from appearing or
United States District Court
                               For the Northern District of California




                                                                         12   practicing before the SEC, including by participating in any way on audits of regulated entities
                                                                         13   such as broker-dealers. This order postpones consideration of any further penalties until
                                                                         14   completion of the SEC’s parallel administrative enforcement action against defendant.
                                                                         15                                            CONCLUSION
                                                                         16          To the extent stated above, the motion to find defendant in civil contempt is GRANTED.
                                                                         17
                                                                         18          IT IS SO ORDERED.
                                                                         19
                                                                         20   Dated: May 13, 2019.
                                                                                                                                        WILLIAM ALSUP
                                                                         21                                                             UNITED STATES DISTRICT JUDGE
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               5
